Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-8, 10-19 and 21-22 are pending with claims 21-22 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 1/7/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 5/6/2021.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claims 1-6, 8, 10-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 102326795) in view of Ja et al. (KR 100384192).
Regarding Claim 1, Li (‘795) teaches a composition for producing an egg-free simulated egg food product (See Abs. and Claim 1.), the composition comprising: whey protein (See Abs., p. 5, paras. 8-9 and Claim 1.); a soy flour/protein (See p. 6, para. 1, Claim 1.);  a pH modifying agent effective to (See p. 4, para. 9, p. 7, para. 8, pH 8-10.); wherein a simulated egg food product having organoleptic properties similar to those of the egg food product if produced using hen eggs is produced by hydrating and then cooking the composition (See Abs. and p. 3, para. 9.), however, fails to expressly describe the soy flour with lipoxygenase being inactivated.
It has been well known for many years prior to Appliocant’s filing date the lipoxygenase in soybeans generates an unpleasant beany smell and inactivation of the lipoxygenase improves the smell.
Ja (‘192) teaches soy flour similar to Li (‘795) wherein the lipoxygenase is deactivated to provide soy flour with the unpleasant smell removed (See paras. 4-10, 15 and Claim 1.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to inactivate lipoxygenase in Li’s (‘795) soy flour as taught Ja (‘192) to provide a food product with the unpleasant soy smell removed.
Regarding Claim 2, Li (‘795) teaches the whey protein is whey protein isolate (See p. 5, para. 9.).
Regarding Claim 3, Li (‘795) teaches the composition discussed above, however, fails to expressly disclose wherein the composition comprises between about 28% w/w and about 70% w/w of the whey protein.
Li (‘795) teaches the other proteins can include whey protein up to 50% (See p. 5, paras. 8-9 and Claims 1-2 which is within the claimed range.).  It would have been obvious to select a whey protein content within the claimed range, which is inclusive within the range disclosed by Li (‘795), to provide a protein rich egg-free simulated egg food product.
Regarding Claim 4, Li (‘795) teaches the composition discussed above, however, fails to expressly disclose wherein the soy material comprises a lipoxygenase inactivated soy bean cotyledon flour.
Ja (‘192) teaches soy flour similar to Li (‘638) wherein the lipoxygenase is deactivated to provide soy flour with unpleasant smell removed (See paras. 4-10, 15 and Claim 1.).  It is well known that the 
It would have been obvious to a person having ordinary skill in the art at the time of filing to inactivate lipoxygenase in Li’s (‘795) soy bean cotyledon flour as taught Ja (‘192) to provide a food product with the unpleasant soy smell removed.
Regarding Claim 5, Li (‘795) teaches wherein the soy material comprises processed soy material (PSM) (See p. 6, para. 1.).
Regarding Claim 6, Li (‘795) teaches the composition discussed above, however, fails to expressly disclose wherein the composition comprises between about 15% w/w and about 50% w/w of the soy material.
Li (‘795) teaches the other proteins can include soy protein up to 50% (See p. 6, paras. 1-2 and Claims 1-2 which is within the claimed range.).  It would have been obvious to select a soy protein content within the claimed range, which is inclusive within the range disclosed by Li (‘795), to provide a protein rich egg-free simulated egg food product.
Regarding Claims 10-11, Li (‘795) teaches wherein the pH modifying agent is effective to alkalinise the hydrated composition to a pH of between about 7.2 and 8.5 and amount (See p. 7, para. 1-8, pH 8-10.).
Regarding Claims 12-13, Li (‘795) teaches an oil/vegetable oil (See Abs., p. 4, para. 6, p. 5, para. 6 and Claims 1-2 and 6.).
Regarding Claim 14, Li (‘795) teaches wherein the composition comprises up to about 45% w/w of the oil (See Abs., p. 4, para. 6, p. 5, para. 6, Claims 1-2 and 6, 1-30%.).
Regarding Claim 15, Li (‘795) teaches wherein the composition further comprises one or more of the following agents: sodium chloride (See p. 6, para. 5.), an emulsifier (See p. 4, par. 5, p. 5, para. 4, p. 7, para. 7.), a stabilizer (See p. 6, para. 4.)
Regarding Claims 17-18, Li (‘795) teaches wherein the composition is provided as a dry powder/liquid (See p. 7, paras. 2-5.).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 102326795) in view of Ja et al. (KR 100384192) and Bodor et al. (US 2004/0166230).
Regarding Claim 7, Li (‘795) teaches the composition discussed above, however, fails to expressly disclose wherein a proportion of the whey protein to the soy material in the composition is between about 1.55:1.0 and about 0.66:1.0.
Li (‘795) teaches the protein being soy protein and whey protein (See Claims 1-2.).
Bodor (‘230) teaches  an egg substitute include and soy and whey protein (See Abs. and paras. 15 and 25.).  The use of egg white protein is optional (See para. 15.).  Whey is a substitute for the egg white protein as it mimics the organoleptic and culinary functionality and properties of egg white protein (See paras. 11+ and 26+.).  Soy protein provides nutritional and organoleptic properties similar to that of egg yolk.  When egg white protein is used the ratio of whey protein from milk protein to soy protein is 1:2 to 1:40 and the ratio of egg white protein to whey protein being 2:1 to 10:1 (See para. 25.).  Thus, since whey protein is used as a substitute for egg white protein and egg white protein is optional it then would have been obvious to increase the amount of whey protein when it is being substituted for egg white protein.  So instead of having 2 parts egg white protein for 1 part whey protein, it would increase to 3 parts whey protein.  This would increase the ratio of 1:2 to 1:40 to 3:2 to 3:40.  For the 10:1 ratio discussed at para. 25, the parts of whey protein would increase to 11 parts.  This would change the whey/soy protein ratio of 1:2 to 1:40 to 11:2 to 11:40 which corresponds to the 1.55:1.0 to 0.66:1.0 ratio as claimed.   Thus, it would have been obvious to select the amount of soy and whey protein for Li’s (‘795) egg substitute in view of Bodor (‘230) to provide a high protein egg 
Regarding Claim 16, Li (‘795) teaches a composition for producing an egg-free simulated egg food product (See Abs. and Claim 1.), the composition comprising: whey protein (See Abs. and Claim 1.); a soy protein (See Claim 1.);  a pH modifying agent effective to alkalinise the composition upon hydration (See p. 4, para. 9.), however, fails to expressly disclose between about 28% w/w and about 70% w/w whey protein; between about 15% w/w and about 50% w/w of a lipoxygenase inactivated soy flour; between about 0.2% w/w and about 1.8% w/w of a pH modifying agent effective to alkalinise the composition upon hydration.
Ja (‘192) teaches soy flour similar to Li (‘795) wherein the lipoxygenase is deactivated to provide soy flour with the unpleasant smell removed (See paras. 4-10, 15 and Claim 1.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to inactivate lipoxygenase in Li’s (‘795) soy flour as taught Ja (‘192) to provide a food product with the unpleasant soy smell removed.
Regarding the amount and proportion of protein, it is noted that Li (‘795) teaches the presence of protein being up to 50% protein and the protein being soy flour and whey protein (See p. 6, para. 1, p. 5, paras. 8-9 and Claims 1-2.).
Bodor (‘230) teaches the presence of protein being 40-85% protein and the protein being either soy and whey or soy, whey and egg white protein (See Abs., paras. 15 and 25.).  The use of egg white protein is optional (See para. 15.).  Whey is a substitute for the egg white protein as it mimics the organoleptic and culinary functionality and properties of egg white protein (See paras. 11+ and 26+.).  Soy protein provides nutritional and organoleptic properties similar to that of egg yolk.  When egg white protein is used the ratio of whey protein from milk protein to soy protein is 1:2 to 1:40 and the ratio of egg white protein to whey protein being 2:1 to 10:1 (See para. 25.).  Thus, since whey protein is used as 
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRENT T O'HERN/Primary Examiner, Art Unit 1793                                                                                                                                                                                          May 8, 2021